DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-6 filed 3/15/21. Claim 1 is the independent claim.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Camargo et al. (US 20160231244; hereafter Camargo) in view of Hamada et a l. (US 20120299642; hereafter Hamada).

 Regarding claim 1, Camargo discloses a gas sensor module [abstract, Fig 1] comprising: an infrared light emitting diode [par 0004, 0090] configured to emit infrared light in accordance with a drive current [driving signal supply unit 106 in Fig 10];

a quantum infrared sensor configured to detect infrared light that passes through a detection target gas [Fig 1, par 0200,0261];

a drive circuit configured to output the drive current to the infrared light emitting diode 106 in Fig 10, par 0182-0183];

Camaro discloses the light source power supply unit [101 in Fig 10] fails to explicitly disclose a charging circuit to be connected to a power source and configured to output a charge current having a smaller current amount than the drive current or a capacitor configured to charge by the charge current being supplied from the charging circuit and discharge by supplying the drive current to the drive circuit.

Hamada teaches a charge pump circuit connected to a power source [abstract, par 0008-0009, Fig 2] and configured to output a charge current having a smaller current amount than the drive current [par 0009, Fig 10] or a capacitor configured to charge by 
One of ordinary skill would recognize that using Hamada’s teachings in Camaro’s invention reduces power consumption [Hamada, abstract, par 0020].

Regarding claim 2 and 3, Camargo discloses a gas sensor module of claim 1, and Camaro fails to disclose but Hamada teaches wherein a product of the charge current and a charge time is equal to or greater than a product of the drive current and a drive time [par 0088, 0020].
Motivation to combine is the same as for claim 1.

Regarding claim 6, Camargo discloses a gas sensor module of claim 1, and Camaro fails to disclose but Hamada teaches wherein a capacity of the capacitor is 1 mF or less [par 0079].
Motivation to combine is the same as for claim 1.

4. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Camargo in view of Hamada and further in view of Gibson et al. “A Novel Solid State Non-Dispersive Infrared CO2 Gas Sensor Compatible with Wireless and Portable Deployment,” Sensors 2013, 13, 7079-7103, published May 2013; hereafter Gibson).

Regarding claim 4, Camargo in view of Hamada disclose a gas sensor module of claim 1, but fail to disclose wherein a duty cycle of the drive current is 10% or less.

One of ordinary skill would recognize that using Gibson’s teachings in Camaro in view of Hamada’s invention is optimizing the performance while reducing the average power consumption.

5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Camargo in view of Hamada and further in view of Horino (US 2012/0126713)

Regarding claim 5, Camargo in view of Hamada disclose a gas sensor module of claim 1, but fail to disclose wherein the capacitor is a multilayer ceramic capacitor.

Horino teaches using a multilayer ceramic capacitor in the driving circuit of an LED [par 0035].

One of ordinary skill would recognize that using Horino’s teachings in Camaro in view of Hamada’s invention allows for the use of multilayer ceramic capacitors because they are stable, have low temperature coefficients and the capacitance varies very little with temperature.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884